         2:19-cv-01786-RMG       Date Filed 12/08/20     Entry Number 51        Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


Robert T. Samuel, III,                    )                  Civil Action No. 2:19-1786-RMG
                                          )
              Plaintiff,                  )
                                          )
      v.                                  )
                                          )                  ORDER AND OPINION
The United States Department of State,    )
                                          )
              Defendant.                  )
__________________________________________)


          Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 43) recommending the Court grant Defendant the United States Department of State’s

Motion for Summary Judgment (Dkt. No. 37). For the reasons set forth below, the Court adopts

the R & R as the order of the Court and grants Defendant’s Motion for Summary Judgment.

    I.       Background

          Plaintiff Robert T. Samuel, III, proceeding pro se, filed this lawsuit on June 24, 2019.

Plaintiff seeks injunctive relief against Defendant the United States Department of State (the

“Department”) to obtain certain records under the Freedom of Information Act. Specifically,

around February 25, 2018, Plaintiff submitted a FOIA request to the Department for records

pertaining to “Cuba Condition.” Ultimately, the Department denied Plaintiff’s request under

various exceptions, refusing to confirm or deny the existence of such records per the holding in

Phillippi v. CIA, 546 F.2d 1009 (D.C. Cir. 1976) (the “Glomar” exception).1

1

 This type of FOIA response received its name from Phillippi v. CIA, 546 F.2d 1009 (D.C. Cir.
1976), in which the Central Intelligence Agency (“CIA”) refused to confirm or deny whether records
existed relating to “the Hughes Glomar Explorer, a ship used in a classified [CIA] project ‘to raise
a sunken Soviet submarine from the floor of the Pacific Ocean to recover the missiles, codes, and
communications equipment onboard for analysis by United States military and intelligence
experts.’” Roth v. U.S. Dep’t of Justice, 642 F.3d 1161, 1171 (D.C. Cir. 2011) (quoting Phillippi,
655 F.2d at 1327).
     2:19-cv-01786-RMG           Date Filed 12/08/20      Entry Number 51      Page 2 of 4




         On June 26, 2020, the Department moved for summary judgment. (Dkt. No. 37). On July

29, 2020, Plaintiff filed a response in opposition, (Dkt. No. 41), to which the Department filed a

reply on August 5, 2020, (Dkt. No. 43).

         On November 13, 2020, the Magistrate Judge filed an R & R recommending that the

Department’s motion be granted. Plaintiff filed objections to the R & R. (Dkt. No. 49).

         The Department’s motion is fully briefed and ripe for disposition.

   II.      Legal Standard

         a. Report and Recommendation

         The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight. The responsibility to make a final determination remains with the Court.

See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636 (b)(1). This Court must make a de novo determination of those portions of the R & R

Plaintiff specifically objects to. Fed. R. Civ. P. 72 (b)(2). Where Plaintiff fails to file any

specific objections, “a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005). (internal quotation omitted). “Moreover, in the absence of specific objections to the R &

R, the Court need not give any explanation for adopting the recommendation.” Wilson v. S.C.

Dept of Corr., No. 9:14-cv-4365-RMG, 2015 WL 1124701, at *1 (D.S.C. Mar. 12, 2015).

Plaintiff filed objections and the R & R is reviewed de novo.

         b. Motion for Summary Judgment




                                                 2
        2:19-cv-01786-RMG       Date Filed 12/08/20      Entry Number 51        Page 3 of 4




         To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine dispute of material fact and the movant is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). The Court interprets all inferences and ambiguities against the movant and

in favor of the non-moving party. U.S. v. Diebold, Inc., 369 U.S. 654, 655 (1962). Where the

moving party has met its burden, the non-moving party must come forth with “specific facts

showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986) (citing Rule 56(e)); Lilly v. Crum, No. 2:19-CV-00189, 2020

WL 1879469, at *4 (S.D.W. Va. Apr. 15, 2020) (noting that the “mere existence of a scintilla of

evidence in support of the plaintiff's position will be insufficient” to create a genuine dispute)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

   I.       Discussion

         After review of the record, the R & R, and Plaintiff’s objections, the Court finds the

Magistrate Judge accurately set forth the facts and legal principles in this case and therefore

adopts the R & R in whole as the order of the Court. Namely, the Magistrate Judge correctly

determined that, in denying Plaintiff’s FOIA request, the Department properly invoked pertinent

FOIA exceptions and met its burden of establishing that such exceptions apply. The Court

discusses Plaintiff’s objections below.

         The Court overrules Plaintiff’s objections. (Dkt. No. 49). Plaintiff’s objections do not

point to any specific error in the R & R, but instead repeat arguments already considered, and

rejected by, the Magistrate Judge. See Christy S. o/b/o A.S. v. Saul, No. 7:18-CV-00191, 2019

WL 4306978, at *1 (W.D. Va. Sept. 11, 2019) (“Likewise, an objection that merely repeats the

arguments made in the briefs before the magistrate judge is a general objection and is treated as a

failure to object.”). Compare, e.g., (Dkt. No. 41 at 6) with (Dkt. No. 49 at 3). The Court thus

                                                3
     2:19-cv-01786-RMG         Date Filed 12/08/20      Entry Number 51       Page 4 of 4




finds that Plaintiff’s objections are non-specific and they are accordingly overruled. Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (noting that a specific objection must “direct the court

to a specific error in the magistrate's proposed findings and recommendations”).

   II.      Conclusion

         For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 43) as the order of the Court and GRANTS Defendant’s motion for summary judgment

(Dkt. No. 37).

         AND IT IS SO ORDERED.

                                                           s/ Richard Mark Gergel
                                                           United States District Court Judge


December 8, 2020
Charleston, South Carolina




                                                4
